DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  The limitation “selected from argon, helium, and a combination thereof” should be “selected from a group consisting of argon, helium and a combination thereof”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Matz et al (US 2007/0045237).

With regards to claim 1, Matz et al discloses a welding gas composition for use as a shielding gas in an electric arc welding process for the welding of aluminum containing workpieces (method of arc-joining aluminum workpieces with inert gas, Title, paragraph 0009, lines 9-15), said composition comprising:
from 200 to less than 400 ppm oxygen (200 to 600 vpm of oxygen, paragraph 0012, lines 1-2);
from 200 to less than 400 ppm of nitrous oxide, nitrogen or a combination thereof (300 vpm of nitrogen monoxide, paragraph 0013, lines 6-7); and
the remaining balance being an inert gas (remaining amount is helium and argon, paragraph 0013, lines 6-7).
Matz et al does not disclose specifically using ppm as a measurement for the shielding gas. It would have been obvious to use vpm as the concentration of shielding gas as taught by Matz et al because conversion between ppm and vpm would be under the purview of one skilled in the art. 
With regards to claim 2, Matz et al teaches wherein the oxygen comprises 200 to 350 ppm (200 to 600 vpm of oxygen, paragraph 0012, lines 1-2) and the nitrous oxide, nitrogen or a combination thereof comprises 200 to 350 ppm (300 vpm of nitrogen monoxide, paragraph 0013, lines 6-7).
With regards to claim 3, Matz et al teaches wherein the inert gas is selected from argon, helium, and a combination thereof (remaining amount is helium and argon, paragraph 0013, lines 6-7).
With regards to claim 4, Matz et al teaches wherein the inert gas is a blend of argon and helium with up to 50% helium (remaining amount is helium and argon wherein helium is 30% which is in range of up to 50%, paragraph 0013, lines 6-7).
With regards to claim 5, Matz et al teaches wherein the oxygen comprises 300 ppm (300 vpm of oxygen, paragraph 0013, lines 1-3) and the nitrous oxide, nitrogen or a combination thereof comprises 300 ppm (300 vpm of nitrogen monoxide, paragraph 0013, lines 6-8).
With regards to claim 6, Matz et al teaches a nitrogen (inert gas contains nitrogen, paragraph 0012, lines 1-2). 
With regards to claim 7, Matz et al teaches a nitrous oxide (300 vpm of nitrogen monoxide, paragraph 0013, lines 6-8). 
With regards to claim 24, Matz et al teaches wherein the aluminum-containing workpieces are selected from the group consisting of: aluminum, an aluminum alloy and combinations thereof (workpieces of aluminum or of aluminum alloys are welded together, paragraph 0015, lines 1-2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                             
/THOMAS J WARD/Examiner, Art Unit 3761           
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761